Exhibit 10.13


AMAG PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-PLAN INDUCEMENT GRANT

Name of Grantee:
 
 
No. of Restricted Stock Units:
 
 
Grant Date:
 
 

AMAG Pharmaceuticals, Inc. (the “Company”) hereby grants an award of the number
of Restricted Stock Units listed above (an “Award”) to the Grantee named above,
as an inducement grant made pursuant to Rule 5635(c)(4) of the NASDAQ Listing
Rules. Each Restricted Stock Unit shall relate to one share of Common Stock, par
value $0.01 per share (the “Stock”) of the Company. For the avoidance of doubt,
this Award is not issued under the Company’s Fourth Amended and Restated 2007
Equity Incentive Plan, as amended through the date hereof (the “Plan”) and does
not reduce the share reserve under the Plan. However, for purposes of
interpreting the applicable provisions of this Award, the terms and conditions
of the Plan (other than those applicable to the share reserve) shall govern and
apply to this Award as if such Award had actually been issued under the Plan.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.    Vesting of Restricted Stock Units. The restrictions and conditions of
Section 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains in a Business
Relationship (as defined in Section 3 below) on such Dates. If a series of
Vesting Dates is specified, then the restrictions and conditions in Section 1
shall lapse only with respect to the number of Restricted Stock Units specified
as vested on such date.
Incremental Number of 
Restricted Stock Units Vested
Vesting Date
_____________ (___%)
_______________
_____________ (___%)
_______________
_____________ (___%)
_______________
 
 

The Administrator may at any time accelerate the vesting schedule specified in
this Section 2.




--------------------------------------------------------------------------------




3.    Termination of Business Relationship.
(a)    If the Grantee’s Business Relationship terminates for any reason
(including death or disability) prior to the satisfaction of the vesting
conditions set forth in Section 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units. Notwithstanding the
foregoing, under certain circumstances set forth in the Employment Agreement
dated as of [ ] by and between the Company and the Grantee (the “Employment
Agreement”), and subject to compliance by the Grantee with the requirements of
the Employment Agreement related to such circumstances, the vesting of unvested
Restricted Stock Units may be accelerated as provided in and subject to the
terms of the Employment Agreement.
(b)     “Business Relationship” means service to the Company or any of its
Subsidiaries, or its or their successors, in the capacity of an employee,
officer, director, consultant or advisor. For purposes hereof, a Business
Relationship shall not be considered as having terminated during any military
leave, sick leave, or other leave of absence if approved in writing by the
Company and if such written approval, or applicable law, contractually obligates
the Company to continue the Business Relationship of the Grantee after the
approved period of absence (an “Approved Leave of Absence”). For purposes
hereof, a Business Relationship shall include a consulting arrangement between
the Grantee and the Company that immediately follows termination of employment,
but only if so stated in a written consulting agreement executed by the Company.
4.    Issuance of Shares of Stock. As soon as practicable following each Vesting
Date, the Company shall issue to the Grantee the number of shares of Stock equal
to the aggregate number of Restricted Stock Units that have vested pursuant to
Section 2 of this Agreement on such date and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares;
provided, however, if a Vesting Date shall occur during either a regularly
scheduled or special “blackout period” wherein the Grantee is precluded from
selling shares of Stock, the receipt of the corresponding underlying shares
issuable with respect to such Vesting Date pursuant to this Agreement shall be
deferred until after the expiration of such blackout period unless such
underlying shares are covered by a previously established Company-approved
10b5-1 plan of the Grantee, in which case the underlying shares shall be issued
in accordance with the terms of such 10b5-1 plan; provided, however, that the
issuance of such shares shall not be deferred any later than the later of: (a)
December 31st of the calendar year in which such vesting occurs, or (b) the 15th
day of the third calendar month following such vesting date, and if such
settlement occurs while either a regularly scheduled or special “blackout
period” is still in effect, neither the Company nor the Grantee may sell any
shares issued in settlement thereof to satisfy any tax or withholding
obligations except in compliance with the Company’s Statement of Company Policy
Regarding Insider Training and other applicable requirements and laws.
5.    Incorporation of Plan. As stated above, this Award is not granted pursuant
to the Plan. Instead, this Award is granted as an inducement grant pursuant to
Rule 5635(c)(4) of the




--------------------------------------------------------------------------------




NASDAQ Listing Rules. However, for purposes of interpreting the application
provisions of this Award, the terms and conditions of the Plan (other than those
applicable to the share reserve), including the powers of the Administrator set
forth in Section 2(b), shall govern and apply to this Award as if such Award had
actually been issued under the Plan. Capitalized terms in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.
6.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Company
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Company shall have the authority
to cause the required tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due; provided, however, that the amount withheld does not
exceed the maximum tax rate, or such lesser amount as determined by the
Administrator.
7.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.
8.    No Obligation to Continue Business Relationship. Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s Business Relationship, and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Business Relationship of the Grantee at any time.
9.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.




--------------------------------------------------------------------------------




11.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business to the attention of the Company’s Treasurer and
shall be mailed or delivered to the Grantee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
 
AMAG PHARMACEUTICALS, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
William K. Heiden
 
 
Title:
 
President and Chief Executive Officer
 
 
 
 
 
 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus. Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Grantee's Signature
 
 
 
 
 
 
 
 
 
 
 
Grantee's name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





